DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2022.
Applicant’s election without traverse of Invention I in the reply filed on 2/18/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190278132 A1 to Nakamura et al. in view of US 20130313672 A1 to Min.
Regarding Claim 1.  Nakamura discloses a display assembly of an electronic device, the electronic device further comprising a camera module (Fig. 2 imaging element FD), the display assembly comprising: a cover plate (Fig. 2 plate 9), a display panel (Fig. 2 display panel DP), and a backlight module that are sequentially stacked together (Fig. 2 backlight unit BL), wherein the cover plate has a light transmitting region (Fig. 2 ), and the light transmitting region corresponds to a display region of the display panel (See Fig. 2); the display region defines a first mounting through hole (See Fig. 2); and the backlight module defines a second mounting through hole aligned with the first mounting through hole, wherein the second mounting through hole is configured to position the camera module (as shown in Fig. 2).
Nakamura does not specifically disclose that the first mounting through hole is provided with a light blocking layer on a hole wall of the first mounting through hole, and an end of the light blocking layer close to the cover plate is attached to the light transmitting region.
However, Min discloses that the first mounting through hole is provided with a light blocking layer on a hole wall of the first mounting through hole (Fig. 3 light absorption layer 140), and an end of the light blocking layer close to the cover plate is attached to the light transmitting region (as shown in Fig. 3) to keep light from reflecting back toward the camera module (para 58).

Regarding Claim 2.  Min further discloses the end of the light blocking layer close to the cover plate further covers an edge of the first mounting through hole (See Fig. 3).
Regarding Claim 11.  Nakamura discloses an electronic device, comprising: a camera module (Fig. 2 imaging element FD); and a display assembly, wherein the display assembly comprises a cover plate (Fig. 2 plate 9), a display panel (Fig. 2 display panel DP), and a backlight module that are sequentially stacked together (Fig. 2 backlight unit BL), wherein the cover plate has a light transmitting region (Fig. 2 ), and the light transmitting region corresponds to a display region of the display panel (See Fig. 2), wherein the display region defines a first mounting through hole (See Fig. 2), wherein the backlight module defines a second mounting through hole aligned with the first mounting through hole, wherein the second mounting through hole is configured to position the camera module (As shown in Fig. 2); and the camera module is inserted in the second mounting through hole, enabling external light to pass through the light transmitting region and the first mounting through hole to enter the camera module (See Fig. 2).
Nakamura does not specifically disclose that the first mounting through hole is provided with a light blocking layer on a hole wall of the first mounting through hole, and an end of the light blocking layer close to the cover plate is attached to the light transmitting region.
However, min discloses that the first mounting through hole is provided with a light blocking layer on a hole wall of the first mounting through hole (Fig. 3 light absorption layer 140), and an end of the light blocking layer close to the cover plate is attached to the light 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first mounting through hole is provided with a light blocking layer on a hole wall of the first mounting through hole, and an end of the light blocking layer close to the cover plate is attached to the light transmitting region.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Min as applied to claim 1 in view of US 20190072822 A1 to Yasunaga et al.
Regarding Claim 3.  As stated above Nakamura and Min discloses all the limitations of base claim 1.
Nakamura and Min do not specifically disclose that another end of the light blocking layer close to the backlight module is attached to the backlight module.
However, Yasunaga discloses that another end of the light blocking layer close to the backlight module is attached to the backlight module (See Fig. 1, para 67) to suppress the light leakage from the light guide plate hole portion.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that another end of the light blocking layer close to the backlight module is attached to the backlight module.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Min as applied to claim 1 in view of US 20160161664 A1 to Ishida et al.
Regarding Claim 4.  As stated above Nakamura and Min discloses all the limitations of base claim 1.
Nakamura further discloses the display panel is a liquid crystal panel (See para 28-31); 

However, Ishida discloses that the first mounting through hole has openings respectively defined on both a color filter substrate and a thin film transistor (TFT) substrate of the liquid crystal panel (As shown in Fig. 3); and the display assembly further comprises a sealing tube disposed between the opening defined on the color filter substrate and the opening defined on the TFT substrate, so as to enable liquid crystal to be sealed in a sealed cavity formed by the color filter substrate, the TFT substrate, and the sealing tube, wherein an inner wall of the sealing tube is used as a hole wall of the first mounting through hole (See Fig. 3 seal member 24) to reduce uneven brightness around a non-display region.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first mounting through hole has openings respectively defined on both a color filter substrate and a thin film transistor (TFT) substrate of the liquid crystal panel; and the display assembly further comprises a sealing tube disposed between the opening defined on the color filter substrate and the opening defined on the TFT substrate, so as to enable liquid crystal to be sealed in a sealed cavity formed by the color filter substrate, the TFT substrate, and the sealing tube, wherein an inner wall of the sealing tube is used as a hole wall of the first mounting through hole.
Regarding Claim 5.  Ishida further discloses the backlight module comprises a metal bottom cover, and the second mounting through hole has an opening defined on the metal bottom cover, wherein a first folded edge is formed on the periphery of the opening defined on the metal bottom cover, wherein the first folded edge is used as a hole wall of the second mounting through hole (Fig. 15  backlight chassis 35, para 77).
Regarding Claim 6.  Ishida further discloses the metal bottom cover comprises a cover body, and a second folded edge is formed on the periphery of the cover body, wherein the backlight module further comprises an optical component (Fig. 15 backlight 30), and the optical component is disposed between the cover body and the display panel, wherein the optical component defines a second through hole, the first folded edge is inserted in the second through hole, and the second folded edge is arranged around the periphery of the optical component (as shown in Fig. 15 and 16).
Regarding Claim 7.  Ishida further discloses the optical component comprises a light guide plate, and the second through hole has an opening at an edge line of the light guide plate (as shown in Fig. 15).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Min and Ishida as applied to claim 6 in view of US 20190072822 A1 to Yasunaga et al.
Regarding Claim 8.  As stated above Nakamura, Min and Ishida discloses all the limitations of base claim 6.
Ishida further discloses the optical component comprises a light guide plate (Fig. 3 light guide plate 31)
Nakamura, Min and Ishida do not specifically disclose that, the backlight module further comprises a first light source and a second light source, wherein the first light source and the 
However, Yasunaga discloses that the backlight module further comprises a first light source and a second light source, wherein the first light source and the second light source are respectively arranged at two opposite sides of an opening of the second through hole defined on the light guide plate, so as to provide incident light to the light guide plate from opposite directions, wherein the second folded edge is arranged around the periphery of the first light source and the second light source (See Fig. 12 LEDs 421A, 421B).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the backlight module further comprises a first light source and a second light source, wherein the first light source and the second light source are respectively arranged at two opposite sides of an opening of the second through hole defined on the light guide plate, so as to provide incident light to the light guide plate from opposite directions, wherein the second folded edge is arranged around the periphery of the first light source and the second light source.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Min as applied to claim 11 in view of US 20160161664 A1 to Ishida et al.
Regarding Claim 12.  As stated above Nakamura and Min discloses all the limitations of base claim 11.
Nakamura and Min do not specifically disclose that the camera module comprises a lens base and a lens mounted on the lens base , wherein the lens is inserted in the second mounting 
However, Ishida discloses that the camera module comprises a lens base (Fig. 24 camera 36) and a lens mounted on the lens base (Fig. 24 lens 36a), wherein the lens is inserted in the second mounting through hole, such that the second mounting through hole positions the lens, wherein the lens base is clamped at an edge of the second mounting through hole (See Fig. 15 and Fig. 24) to reduce uneven brightness around a non-display region.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the camera module comprises a lens base and a lens mounted on the lens base , wherein the lens is inserted in the second mounting through hole, such that the second mounting through hole positions the lens, wherein the lens base is clamped at an edge of the second mounting through hole.
Regarding Claim 14.  Ishida further discloses a housing (Fig. 15 backlight chassis 35), wherein the display assembly is disposed on the housing (See Fig. 15 liquid crystal panel), wherein the housing defines a third mounting through hole at a position corresponding to the second mounting through hole, wherein the lens base is inserted in the third mounting through hole and clamped at the edge of the second mounting through hole (See Fig. 15).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Min and Ishida as applied to claim 14 in view of US 20190072822 A1 to Yasunaga et al.
Regarding Claim 16.  As stated above Nakamura, Min and Ishida discloses all the limitations of base claim 14.
Ishida further discloses the optical component comprises a light guide plate (Fig. 3 light guide plate 31)

However, Yasunaga discloses that a sealing layer is provided between the housing and the backlight module (Fig. 1 double-sided adhesive tape 29) to fix inner wall portion to the frame of the display.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a sealing layer is provided between the housing and the backlight module.
Allowable Subject Matter
Claims 9-10, 13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDMOND C LAU/Primary Examiner, Art Unit 2871